RUDKIN, Circuit Judge.
This is an appeal from an order denying a petition for a writ of habeas corpus. The application of the appellant for admission to the United States was supported by his own testimony and by that of the alleged father and an al-. leged uncle. The credibility of the latter two was seriously impaired by contradictory testimony given by them in other immigration proceedings a number of years ago-.
The alleged father was first admitted to the United States in 1909. He returned to China in 1915, claiming at that time that he had one son, 7 years of age,, bom after he left China on Ms first trip. He again returned to tMs country in 1920, then claiming that he had ,two additional sons, horn during Ms last stay in China. Two brothers, Louie Hoey and Louie Hock, also testified that the alleged father had the three sons as claimed by him.- Soon after the admission of the alleged father in 1920, another brother, the supporting witness here, applied for admission and testified that the alleged father had but one son in CMna. His attention was then directed to the claim of the alleged father that he had three sons, but the brother still maintained that he had but the one. Thereupon the two brothers who had testified in support of the application for admission of the alleged father in 1920 filed affidavits to the effect that the alleged father had in fact but one son, as testified to by the brother, that upon Ms return to this country in 1920 he falsely claimed that he had three sons, and to protect Mm the two affiants testified to the same number of sons and to the same effe.ct.
On the hearing of the present application the alleged father again maintained that he had three sons, the two younger ones having died in China. The brother who testified in 1920 that there was but one son changed his testimony, and supported that of the alleged father, and the appellant testified to the same effect. The weight of the testimony would seem to indicate that the alleged father never had but one son, and such seems to be the view of counsel for the appellant, because in his brief before the Board of Review he attributed, the testimony given by the alleged father in 1920 to his then physical and mental infirmities.
If the alleged father never had but the one son, it follows as a matter of course that the testimony given by all three witnesses in tMs ease was in part willfully and intentionally false, and, if such be the fact, it will hardly be claimed that the immigration officers were bound to aeeept other portions of their testimony at its face value. Tang Tun v. Edsell, 223 U. S. 673, 32 S. Ct. 359, 56 L. Ed. 606.
The order is affirmed.